Case 2:19-cv-13037-KM-JBC Document 6 Filed 08/14/19 Page 1 of 1 PageID: 122




  UNITED STATES DISTRICT COURT
  DISTRICT OF NEW JERSEY




   ROBERT NETIIING.

                                       P Ia in tiff.

                       -against-                             19-CM-I 3O3TKM1BC

   MERCK & CO.. INC.. NTT DATA. INC.. and                   NOTICE OF DISMISSAL OF FLSA
                                                            CLAIM ONLY
   MISICOM. INC.

                                   Defendants.
                                                       x




          PLEASE TAKE NOTICE that pursuant to Fed. R. Civ. P. 41 (a), Plaintiff is

   hereby dismissing the FSLA claim against the Defcndants in this action.                   The FLSA

   claim is the only claim that Plaintiff is dismissing, as Plaintiff will proceed with all other

   causes of action against the Defendants.

                                                           KRAKOWER DICHIARA LLC
                                                           Attorneys for Plaintiff



                                                           By:    -   7,h’d!J.
                                                                 MICHAEL R. DICIIIARA
                                                                 77 Market Street, Suite 2
                                                                 Park Ridge, NJ 07656
                                                                 P: 201.746.0303
                                                                 F: 866.417.2333
   Dated: August 13, 2019



                                                                         SO ORDERED

                                                                                 s/Kevin McNuliy
                                                                        Kevin MeNulty, U.S.DJ.

                                                                        r:
